Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 6/22/2021 in which claims 1, 6-8 and 10-21 are amended to change the scope and breadth of the claims.  No claims are newly added or canceled. 
Claims 1, 6-8 and 10-21 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/CN2017/106171, filed on 10/13/2017.  The instant application claims foreign priority to CN 201710783928.5 filed on 9/4/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 3/3/2020. 
Withdrawn Rejections
Applicant’s amendment, filed on 6/22/2021, with respect to the rejection of claim 1, 6-8 and 10-21 under 35 U.S.C. § 112, second paragraph for claiming a use without an active step and being indefinite for the phrase “renal disease comprises”, has been fully considered and is persuasive. Applicant has amended the claims to clearly recite a method of treatment with an active administration step. Applicant has also amended the claims to add that the “renal disease comprises one or more of” the recited conditions, which rectifies the indefiniteness. The rejection is hereby withdrawn.
withdrawn.
Applicant’s amendment, filed on 6/22/2021, with respect to the rejection of Claims 1, 6-8, 12, 13, 20 and 21 under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (Jpn. J. Pharm., 1996), in view of Coers et al. (Clin Exp. Immun., 1994), has been fully considered and is persuasive. The rejection is hereby withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 6/22/2021, wherein instant independent claims 1, 6 and 10 are amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made or rejections from the previous Office Action, have been modified.
Modified Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 11, 12, 13, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (Biochem. Chrom., May 2017, reference of record).
Dai et al. discloses a method for treating diabetic neuropathy by administering an alcohol extract of Rehmannia glutinosa Libosch, containing acetoside (a.k.a. verbascoside) as the major component. (Sec 1, 2.2 and 4)
With respect to the instant limitation of treating glomerular podocyte injury, the instant claims specifically list diabetic neuropathy as one of the conditions that cause glomerular podocyte injury. Hence, the disclosure of Dai for treating diabetic neuropathy, will necessarily result in treatment of glomerular podocyte injury.
With respect to claim limitations containing language describing the mechanism of action (e.g. restoration of nephrin protein and synaptopodin protein expression levels) of the acetoside containing extract, these claims are rejected due to the inseparable connection between a chemical and its inherent properties. As the court decided, Perricone v. Medicis Pharm. Corp.,432 F.3d 1368, 1378 (Fed. Cir., 2005). 
Accordingly, the instant claims are anticipated by the cited prior art.
Response to Arguments
Applicants’ arguments with respect to the anticipatory rejection over Dai, have been fully considered but they are not persuasive. 
Applicant argues that Dai does not discloses the restoration of nephrin protein and synaptopodin protein expression levels. Applicants’ argument is not persuasive because such limitations are considered inherent, as discussed in the modified rejection.
The rejection is still deemed proper and is maintained.


Claims 1, 6, 7, 11, 12, 13, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuaki et al. (JP 2013023478 A, 2013, reference of record).
Nobuaki et al. discloses a method for the treatment of diabetic nephropathy by administering acetoside (a.k.a. verbascoside), obtained from an alcohol extract of kinmokusei, which may be formulated into any of a powder, granules, tablets, liquid and the like, comprising pharmaceutically acceptable carrier such as dextrin, cyclodextrin, an excipient, a binder, a disintegrant, a lubricant, a stabilizer, a flavoring / odorant, and the like. (¶0031-0039, 0064)

With respect to claim limitations containing language describing the mechanism of action (e.g. restoration of nephrin protein and synaptopodin protein expression levels) of the acetoside containing extract, these claims are rejected due to the inseparable connection between a chemical and its inherent properties. As the court decided, "[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Perricone v. Medicis Pharm. Corp.,432 F.3d 1368, 1378 (Fed. Cir., 2005). 
Accordingly, the instant claims are anticipated by the cited prior art

	Response to Arguments
Applicants’ arguments with respect to the anticipatory rejection over Nobuaki, have been fully considered but they are not persuasive. 
Applicant argues that Nobuaki does not discloses the restoration of nephrin protein and synaptopodin protein expression levels. Applicants’ argument is not persuasive because such limitations are considered inherent, as discussed in the modified rejection.
The rejection is still deemed proper and is maintained.


New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 12, 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (Jpn. J. Pharm., 1996, reference of record), in view of Canton et al. (Kidney Inter., 1992, PTO-892), further in view of D’Agati et al. (Kidney Inter., 2008, PTO-892).
Hayashi et al. discloses a method for treating glomerulonephritis by administering acetoside (a.k.a. verbascoside), via oral aqueous solution, wherein it was found that acetoside acts by inhibiting the expression of ICAM-1. (Abstract) Hayashi further discloses that adhesion molecules such as ICAM-1 specifically play a role in pathology of glomerulosclerosis. (p. 157, ref 8)
Hayashi et al. does not teach treating podocyte damage or treating the instantly claimed diseases.
Canton et al. discloses that ICAM-1 is abnormally expressed on mesangial cells of glomeruli affected by focal segmental glomerulosclerosis (FSGS). (p. 951, Col. 1)
D’Agati et al. discloses that focal segmental glomerulosclerosis (FSGS) is the direct result of injury to podocytes. (p. 399)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the disclosure Hayashi and Canton, that acetoside would be expected to be similarly effective to treat FSGS, as for 
With respect to the claim limitations regarding restoration of nephrin protein and synaptopodin protein expression levels, this limitation is not accorded patentable weight because of the inseparable connection between an administered composition and the mechanism of action within the subject to which the composition is administered.  The active method step in the instant claim is administering the verbascoside composition whereas the restoration of nephrin protein and synaptopodin protein expression levels is an effect which will necessarily occur and does not delineate a manipulative difference between the instant method and the method of the prior art. Therefore, because the combined prior art teaches the same active step to administer the same composition, to treat FSGS, the properties applicant discloses and/or claims are necessarily present.  Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).  See also MPEP § 2112.02.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (Biochem. Chrom., May 2017, reference of record), or in the alternative over Nobuaki et al. (JP 2013023478 A, 2013, reference of record) or in the alternative over Hayashi et al. (Jpn. J. Pharm., 1996, reference of record), in view of Canton et al. (Kidney Inter., 1992, PTO-892), further in view of D’Agati et al. (Kidney Inter., 2008, PTO-892); in view of Kretzler et al. (US 2005/0123543. PTO-892)
The disclosures of Dai or Nobuaki or Hayashi/Canton/D’Agati are referenced as discussed above, the prior art does not teach the addition of a kidney treatment drug.
Kretzler et al. discloses method of disease or disorder related to loss of renal function, particularly to glomerular insufficiency relating to progressive podocyte damage and proteinurea, specifically IgA nephropathy, focal glomerulosclerosis, membranous nephropathy, membranoproliferative glomerulonephritis, idiopathic crescentic glomerulonephritis, diabetes mellitus, postinfectious glomerulonephritis, systemic lupus erythematosus, Wegener's granulomatosis, hemolytic-uremic syndrome, amyloidosis; chronic tubulointerstitial nephropathies; hereditary nephropathies, e.g. polycistic kidney disease, Alport's syndrome, medullary cystic disease, Nail-patella syndrome; hypertension, e.g. nephroangiosclerosis, malignant glomerulosclerosis; renal macrovascular disease; and obstructive uropathy, e.g. ureteral obstruction, vesicoureteral reflux, benign prostatic hyperplasia; and the like. (¶0014, 0028) Kretzler discloses treating such conditions by administering an inhibitor, which may be administered in accordance with the method of the invention either alone or in combination with other known therapies, specifically ACE inhibitors. (¶0028-0029)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the disclosure Kretzler, that any one of the prior art methods of administering verbascoside for treating renal diseases or podocyte 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuaki et al. (JP 2013023478 A, 2013, reference of record), in view of Hadd et al. (US 2012/0053174, PTO-892).
The disclosure of Nobuaki et al. is referenced as discussed above, Nobuaki does not teach the specific pharmaceutical excipients, as instantly claimed.
Hadd et al. discloses pharmaceutical compositions that may be used to treat kidney damage wherein: suitable binders include alginate, suitable fillers include pre-gelatinized starch, suitable disintegrants include crospovidone, suitable lubricants include magnesium stearate, suitable wetting agents include glycerin, and suitable surfactants (i.e. emulsion vehicles) include cetyl alcohol. (¶0054, 0741-0775)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the excipients taught by Nobuaki, such as binders, surfactants, disintegrants, etc., could be specifically selected from those taught by Hadd, because Nobuaki is silent on species of excipient sub-genus but one of ordinary skill in the art would find it obvious to look to analogous art, such as Hadd, with a reasonable expectation of success.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 6-8 and 10-21 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for treating podocyte damage or renal disease, does not reasonably provide enablement for preventing podocyte damage or renal disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.	With respect to the claimed method, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to a method of 
Relative skill of those in the art:  The relative skill of those in the art is high.	Breadth of claims:  The claims are broad with respect to the concepts of prevention.  The term “prevention” is assumed to take on the customary meaning known to those skilled in the art.  Specifically, “prevention” is defined according to the Institute for International Medical Education (Wojtczak, 2002, PTO-892) as: the goals within the field of medicine to promote health, to preserve health, to restore health when it is impaired, and to minimize suffering and distress. Customarily prevention is sub-classified as primary (the protection of health by personal and community wide effects), secondary (the measures available to individuals and populations for the early detection and prompt and effective intervention to correct departures from good health) and tertiary (the measures available to reduce or eliminate long-term impairments and disabilities, minimize suffering caused by existing departures from good health, and to promote the patient's adjustment to irremediable conditions). Tertiary prevention is most relevant as used in the context of the instant invention.  Thus, the intent of the claimed method, as interpreted by a skilled practitioner of the medical or pharmaceutical arts, would include that which reduces the occurrence of, or eliminates, podocyte damage or an associated renal disease. 
Amount of guidance/Existence of working examples:  
The instant specification provides a general description of treatment and prevention of the claimed conditions. However, there is no evidence in the working examples that the administered composition is capable of eliminating or curing podocyte Quantity of experimentation:  One of skill in the art would have to conduct a myriad number of experiments comprising trial and error administration of the claimed verbascoside compositions to both healthy individuals and individuals having podocyte damage and a representative number of podocyte damaged associated renal diseases, to determine if the claimed compositions can be used in the fully claimed scope to treat and prevent such conditions.  Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.	Therefore, in view of the Wands factors as discussed above, e.g., the breadth of the claims, the amount of guidance provided, and the lack of working examples, one of skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims, with no assurance of success.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

	/DALE R MILLER/           Primary Examiner, Art Unit 1623